Citation Nr: 1428928	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-27 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $11,073.00 created based on removal of former spouse, K.P., as a dependent effective May 1, 1996, to include the question of the validly of the debt.

2.  Entitlement to an effective date earlier than December 1, 2008 for additional compensation payable for M.R., a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1965 to June 1968, from December 1970 to May 1978, from June 1984 to December 1984, and from April 1987 to October 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2009, April 2010, and December 2010 decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) and the Debt Management Center in Philadelphia, Pennsylvania.  A September 2009 rating decision removed the Veteran's former spouse, K.P. from his award effective May 1, 1996 based on divorce, and added current spouse, M.R., to to the award effective December 1, 2008, resulting in an overpayment of benefits.  An April 2010 decision from the Debt Management Center informed the Veteran that an overpayment in the amount of $11,073.00 had been created.  A December 2010 decision denied an earlier effective date for the addition of M.R. as a dependent.  

The record shows that in November 2009 the Veteran filed a request for a waiver of an overpayment in the amount of $11,073.00.  The Board finds that the Veteran has both appealed the validity of the debt and the denial of a waiver; therefore, the Board has recharacterized the relevant issue on appeal as entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $11,073.00 created based on removal of former spouse, K.P., as a dependent effective May 1, 1996, to include the question of the validly of the debt.  


FINDINGS OF FACT

1.  The Veteran obtained a divorce from K.P. on April [redacted], 1996 and married M.R. on May [redacted], 1996. 

2.  The earliest evidence of record notifying VA of the divorce and remarriage was a November 10, 2008 Dependent Status Questionnaire. 

3.  From May 1, 1996 to December 1, 2008, the Veteran was in receipt of VA service-connected compensation which included additional benefits for K.P., his former spouse. 

4.  In September 2009, VA benefits were reduced to exclude the spousal benefits for K.P. effective May 1, 1996, creating an overpayment in the amount of $11,073.00.

5.  The overpayment of VA spousal benefits in the amount of $11,073.00 was properly created. 

6.  The overpayment was not the result of fraud, misrepresentation or bad faith on the part of the Veteran. 

7.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

8.  Recovery of the overpayment of VA service-connected compensation benefits for a dependent spouse for the period from June 1, 1996 (the first date of the month following the Veteran's marriage to M.R.) to December 1, 2008 would defeat the purpose of the VA Compensation program.

9.  A waiver of the overpayment of VA service-connected compensation benefits for a dependent spouse for the period from June 1, 1996 to November 30, 2008 would not result in unjust enrichment of the Veteran. 

10.  Recovery of the overpayment of VA service-connected compensation benefits for a dependent spouse for the period from June 1, 1996 to November 30, 2008 would be against equity and good conscience

11.  There are no documents or communications of record dated prior to December 1, 2008 that may be liberally construed as notice to VA of change in marital status.  

12.  Entitlement to spousal benefits for M.R. was not established for any period prior to December 1, 2008.  


CONCLUSIONS OF LAW

1.  The overpayment of VA service-connected compensation benefits based on removal of former spouse, K.P., as a dependent effective May 1, 1996 was properly created.  38 U.S.C.A. §§ 1115, 1135, 5320 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 1.962, 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660 (2013).

2.  Resolving reasonable doubt, the criteria for waiver of recovery of the overpayment of VA service-connected compensation benefits for a dependent spouse for the period from June 1, 1996 to November 30, 2008 are met.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).

3.  The criteria for the assignment of an effective date earlier than December 1, 2008 for additional compensation payable for M.R., a dependent spouse, are not met.  38 U.S.C.A. §§ 1115(1)(A), 5110(n) (West 2002 & Supp. 2013); 38 C.F.R. § 38 C.F.R. §§ 3.31, 3.401(b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment. See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver.  Prior to reducing benefits, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, claimants are entitled to notice of any decision made by VA affecting the payment of benefits. Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision. See 38 C.F.R. § 3.103(b) (2013).  If the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts, in lieu of advanced notice and opportunity for a hearing, VA will send written notice to the beneficiary at the same time it takes adverse action.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2013). 

In this case, the Veteran's benefits were reduced based on the receipt of written notice to VA from the Veteran (beneficiary) identifying a change in marital status.  The RO notified the Veteran of the proposed reduction in benefits in May 2009 and benefits were reduced in September 2009.  In November 2009, the Veteran was informed that he had an overpayment in debt in the amount of $11,073.00.  Accordingly, the Board finds that VA has met all due process requirements for reducing the Veteran's benefit, and the Board may now address the merits of the Veteran's appeal.  

In November 2009, the Veteran appealed the RO's decision with regard to the overpayment and submitted a timely request for a waiver.  In April 2010, the Committee on Waivers and Compromises informed the Veteran that a waiver of the debt in the amount of $11,073.00 was denied.  A September 2011 statement of the case addressed the question of whether the overpayment was properly created.  Because the Board is granting the Veteran's request for a waiver, the Board finds that additional notice and development are not necessary to address the Veteran's appeal, and the Board may proceed with adjudication on the merits of the Veteran's request for waiver. 

Waiver of Recovery of an Overpayment, Including Creation of the Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. 
§ 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2013).  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. § 1.911(c) (2013). 

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2013).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2013).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a) (2013).  

The Board finds that the overpayment of VA service-connected compensation benefits for the Veteran's former spouse in the amount of $11,073.00 was properly created.  The Veteran was in receipt of VA service-connected dependent benefits for K.P. since 1992.  In an October 1992 letter, VA informed the Veteran that his disability compensation award included additional benefits for his spouse.  The October 1992 award letter also informed the Veteran that he must advise VA of any change in marital status.

The Veteran obtained a divorce from K.P. on April [redacted], 1996, and subsequently remarried M.R. on May [redacted], 1996.  The earliest evidence of record notifying the RO of the divorce and remarriage was a November 10, 2008 Dependent Status Questionnaire, submitted by the Veteran in response to an October 2008 request by the RO to verify current dependent status.   In the November 2008 Dependent Status Questionnaire, the Veteran identified his current spouse M.R. as a dependent.  In response to a May 2009 proposed reduction of benefits based on the removal of K.P. from the award, the Veteran submitted evidence showing that he had obtained a divorce from K.P. in April 1996, and married M.R. in May 1996.  The Veteran contends in lay statements and in October 2010 DRO hearing testimony that he mailed notice of his divorce and remarriage to VA in May 1996.   

In a September 2009 decision, the RO adjusted the Veteran's benefits to discontinue additional allowance for K.P. effective May 1, 1996, and to add M.R. effective from December 1, 2008, the first day of the month following the November 1998 notice of change in dependent status.  VA pension benefits were accordingly reduced, creating an overpayment in the amount of $11,073.00.

While the Veteran contends that he submitted notice to the RO in May 1996, informing them, the record shows that no correspondence was received from the Veteran between 1994 and 2000, that the Veteran continued to receive spousal benefits for K.P. subsequent to the divorce from May 1996 to November 2008, and the Veteran failed to provide notice of the divorce from his former spouse until the November 2008 Dependent Status Questionnaire was received in response to RO inquiry.  For these reasons, the Board finds that the Veteran received additional compensation that he was not entitled to from May 1996 to November 2008.

The Veteran contends that the overpayment is not valid because he had notified VA of his divorce in May 1996, and because he remarried in May 1996.  The Veteran testified during the October 2010 DRO hearing that he received a copy of a Dependent ID card from the military for M.R., and reported that he sent a copy of his 1996 Income Tax Form to VA.  He stated that he received a letter from VA acknowledging receipt of the papers, but reported that he could no longer locate the letter as it had been 14 years.  The Veteran also contends that in filing for increases in disability over the years, he was required to fill out dependent information which should have provided notice to VA of change in dependent status.  

Despite the Veteran's contentions, the record shows that no correspondence was received by the Veteran between 1994 and 2000.  The Veteran filed an informal claim for an increase in service-connected benefits in 2001, but did not disclose any change in marital status, nor was he required to fill out dependent information in conjunction with his claim, or subsequent claims.  The Veteran had submitted Applications for Increased Compensation Based on Unemployability (VA Form 21-8940); however, this form did not request information with regard to dependent status.  The Board finds that from October 1992 to November 2008 there are no documents of record that identify a change in dependent status.  The Veteran has not provided evidence, outside of his own lay assertions, to show that a May 1996 letter notifying VA of his divorce and remarriage was mailed. 

The presumption of regularity is applicable to the question of receipt of mail.  If the RO had received notice of the Veteran's divorce and remarriage in May 1996, as he indicated, it is presumed that the RO would have filed it in the claims file and acted as it did with the more recent November 2008 notice of change in dependent status.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)."  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996).  The Veteran has not submitted evidence to rebut the presumption of regularity in favor of VA with regard to placing in the claims file any claim filed by the Veteran.  He has made unsupported statements of mailing notice of his divorce; however, such evidence does not rise to the level of clear evidence to rebut the presumption of regularity in maintaining the claims file and placing all submitted claims in the file.

The Board finds, for the sake of argument, that even if the Veteran had sent notice to VA of his divorce, which was not received, the creation of the overpayment in the amount of $11,073.00 would still be proper as the record shows that he was in fact in receipt of additional spousal benefits for K.P. to which he was not entitled during the period from May 1996 to November 2008.  For these reasons, the Board finds that the overpayment, in the amount of $11,073.00, for compensation paid to the Veteran for his former spouse was properly created.  

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  Based on the Veteran's self-report of a change in dependency status in November 2008, identifying only his current spouse, along with evidence showing that the Veteran not only failed to report the April 1996 divorce, but also the May 1996 remarriage just one month later, which would have allowed him to continue to be paid as a veteran with one dependent, and his later submission of the necessary evidence to change dependency status as requested by the RO, the Board finds that, while the Veteran did not submit notification of his divorce in a timely manner in 1996, he was not fully aware that he was in receipt of an overpayment in VA benefits prior to the date of notification.  Accordingly, the Board finds no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness would violate principles of equity and good conscience, and that a waiver of the overpayment amount created during the period from June 1, 1996 to November 30, 2008 is warranted.  

The Board finds that the Veteran was at fault in the creation of the indebtedness due to failure to report the divorce in a timely manner.  An October 1992 award letter informed the Veteran that his award included additional compensation for his dependent spouse, and informed him that he must advise VA of any change in the status of his marital status.  The Board finds, therefore, that a reasonable person in the Veteran's situation would have known that the failure to report his divorce could result in the creation of an overpayment in benefits. 

While the Veteran contends he had mailed a letter to the RO in 1996 notifying them of the change in marital status, as discussed above, such a letter was not received by VA, and the Veteran has not provided sufficient evidence to show that such correspondence was mailed.  For these reasons, the Board finds that the Veteran was at fault in not providing VA with timely notice of his divorce. 

Board finds that, because the overpayment of VA service-connected compensation was properly created based on the Veteran's receipt of spousal benefits for K.P., to which he was not entitled from May 1996 to November 2008, VA was not at fault in the creation of the Veteran's indebtedness. 

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA. The Board finds that there is no fault on the part of VA in the reduction of the VA benefits from May 1, 1996 based on the Veteran's divorce.  Assuming the Veteran was not aware of the overpayment of benefits, his action in accepting VA benefits during the time period from May 1996 to November 2008 still contributed to the creation of the overpayment.  In September 2009, the Veteran was informed of the reduction of his award and, in November 2009, he was informed of the amount of the overpayment debt.  The Board finds that the Veteran's failure to return the amount of the overpayment lies solely with the Veteran and this represents the greater degree of fault in balancing the actions between the Veteran and VA. 

The Board finds that that repayment of the debt would not deprive the Veteran of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  A February 2010 Financial Status Report shows that he had a total monthly net income of $3,753.00 from VA benefits, Social Security income from his wife, and retirement income from his wife.  He had total monthly expenses of $2,644.00, to include mortgage payments, food, utilities and heat, as well other living expenses, identified as life insurance, car insurance, phone bill, gas, and car maintenance.  Assets were comprised of a vehicle, on which the Veteran owed more than the value of the car.  The Veteran identified debt, with an unpaid balance totaling $182,056.00, from mortgage, a second mortgage, an auto loan, and credit card debt.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  The Board finds that the Veteran's income of $3,753.00 exceeds his total monthly expenses which amount to approximately $2,644.00 a month.  Given the Veteran's income and expense information, the Board finds that the collection of the $11,073.00 debt at issue would not deprive him of the basic necessities of life. 

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment would defeat the purpose for which benefits were intended.  The award and disbursement of additional VA service-connected benefits for the support of a dependent spouse for the period from May 1996 to November 2008, was made, specifically as "additional" monthly compensation for a dependent, with the assumption that the Veteran was married and reasonably contributing to the support his spouse.  See 38 U.S.C.A. §§ 1115, 1135.  Because the Veteran was in fact married from May 1996 to November 2008, as he not only failed to report the April 1996 divorce from K.P., but also failed to report his marriage to M.R. one month later, the Board finds that additional benefits received did go to the support of a spouse who was dependent on the Veteran.  Thus, the collection of the debt would defeat the purpose of the additional benefits received for the support of a dependent spouse.   

Moreover, because the Veteran would have been entitled to payments for a dependent spouse, from June 1, 1996 to November 30, 2008, had he notified VA of not only his divorce, but remarriage in 1996, the Board finds that the Veteran was not unjustly enriched by the amount of the overpayment created during the period from June 1, 1996 to November 30, 2008. The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, not result in unjust enrichment of the Veteran.  The Board finds that the evidence does not show that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 

The Board finds that, because the Veteran was not married for the one month period from April [redacted], 1996 to May [redacted], 1996, a waiver of the overpayment debt created for the period of May 1, 1996 to May 31, 1996 is not warranted, that collection of such debt would result in unjust enrichment by the Veteran, and that collection of such debt during that one month period would not defeat the purpose for which benefits were intended, which is the support of a spouse.  Board finds that the recovery of the overpayment created during the period from May 1, 1996 to May 31, 1996 would not be against the principles of equity and good conscience and a waiver is not warranted for the overpayment debt created during that period.  See 38 C.F.R. 
§§ 1.963, 1.965.  

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include fault of the Veteran, financial hardship, the purpose for which the dependent benefits were intended, and the lack of unjust enrichment if the debt were to be waived, the Board finds that the recovery of the overpayment for the period of June 1, 1996 to November 30, 2008 would be against the principles of equity and good conscience, and the debt should be waived.  See 
38 C.F.R. §§ 1.963, 1.965.  Resolving reasonable doubt in the Veteran's favor, the appeal for a waiver of recovery of the overpayment of VA benefits paid for a dependent spouse for the period from June 1, 1996 to November 30, 2008 is granted.  

Earlier Effective Date Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The Veteran has appealed the effective date for the award of spousal benefits for M.R..  Effective date claims are generally considered to be "downstream" issues from the original grant of VA benefits.  VA's General Counsel has promulgated a precedential opinion interpreting that separate notice of VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim.  VAOPGCPREC 8-2003. 

The Board finds that the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the VA claims folder.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  The Board finds that, based on the demonstrated facts of the case regarding dates of remarriage and notice to VA of the remarriage, any earlier entitlement is not shown as a matter of law.  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013). 

Earlier Effective Date for Dependent Benefits for M.R.

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A) (West 2002 & Supp. 2013). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event, if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n).  The implementing regulation provides the effective date for additional compensation for a dependent will be the latest of the following dates: the date of claim, which means date of veteran's marriage or birth of a child, if the evidence of the event is received within one year of the event; otherwise, date notice is received of the dependent's existence if the evidence is received within one year of VA request; (2) date dependency arises; (3) effective date of the qualifying disability; or date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date. 
38 C.F.R. § 3.31. 

Pursuant to notice provided in a November 10, 2008 Dependent Status Questionnaire, the RO added the Veteran's dependent spouse M.R. to his award effective December 1, 2008.  The Board finds that the November 2008 notice is the earliest document of record which identifies to VA that M.R. is the Veteran's spouse. 

In lay statements and DRO testimony, the Veteran contends that he sent notice of his divorce from K.P. and remarriage to M.R. in May 1996, and contends that M.R. should have been added to his award effective the date of marriage.  

A Declaration of Status of Dependents, VA Form 21-686c, which was completed and signed by the Veteran, was received at the RO on April 29, 2010 with copies of marriage certificates and divorce decrees.  This information shows that the Veteran married M.R. on May [redacted], 1996.  

In September 2009, M.R. was added to the Veteran's compensation award from December 1, 2008, which was the first day of the month following receipt of the claim.  The record shows that no correspondence was received by the Veteran from 1993 to 2000.  Moreover, documents received from the Veteran dated from 2001 to September 2008 do not identify M.R. as a spouse, and cannot be construed as a notice of dependent status.  The Veteran has not provided evidence, outside of his own lay assertions, to show that a May 1996 letter notifying VA of his remarriage was mailed. 

As the Board has already discussed above, the presumption of regularity is applicable to the question of receipt of mail.  If the RO had received notice of the Veteran's marriage, it is presumed that the RO would have filed it in the claims file.  See Fithian, 24 Vet. App. at 151; United States v. Chemical Foundation, Inc., 
272 U.S. at 14 (holding that it is presumed that government officials "have properly discharged their official duties"); see also Ashley, 2 Vet. App. at 309 (the presumption of regularity may be rebutted by the submission of "clear evidence to the contrary").  The Veteran has not submitted evidence to rebut the presumption of regularity in favor of VA.  He has made unsupported statements of mailing notice of his divorce and remarriage; however, such evidence does not rise to the level of clear evidence to rebut the presumption of regularity.  Accordingly, the Board finds that notice of the Veteran's marriage was not received by the RO in 1996.  

It is the Veteran's responsibility to report the status of his dependents promptly and accurately.  Accordingly, there is no basis for the assignment of an earlier effective date for the award of dependency benefits for the Veteran's spouse.  The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to an earlier effective date for the award of dependency allowance for M.R., and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A waiver of recovery of an overpayment of VA benefits created during the period from June 1, 1996 to November 30, 2008 based on removal of former spouse, K.P., as a dependent is granted.

An effective date earlier than December 1, 2008 for additional compensation payable for M.R., a dependent spouse, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


